Chiee Justice IIayt
delivered the opinion of the court.
In reviewing the action of the district court hi directing a verdict and rendering judgment for plaintiff, we are not only to consider the evidence actually received, but, also, such competent evidence as was offered and rejected. In support of the issue as to the alleged suicide of the deceased, the defendant offered in evidence the duly certified verdict of the coroner’s jury. When this offer was first made, the trial judge seemed to have been of the opinion that such inquisitions were in no case admissible. After argument of counsel, the court changed its opinion in this respect, but rejected the inquisition upon the ground that it was impeached for irregularity in the proceeding by the evidence of Col. Chivington, the coroner.
Upon this rehearing, we are of the opinion that the first impression of the trial court was correct, and that the inquisition was not admissible for the purpose of proving suicide. This view, which is in opposition to the conclusion announced upon the former hearing, is based primarily upon a more careful examination of our statutes.
For instance, with uá the coroner is made a conservator of the peace, and in case of information reaching him of the violent or sudden death of any person within his jurisdiction, the cause of which is unknown, he is required to proceed and view the body and make proper inquiry in respect to the cause and manner of death, and when such death occurs under suspicious circumstances, he is forthwith to summon a jury of six persons, citizens of the county, to appear and hold an inquest. In case the jury finds that a crime has been committed, and names the person whom the jury believes has *50committed the same, it is the duty of the coroner to issue a warrant to arrest such person, and take Man forthwith before a justice of the peace, and when the person charged is brought before the justice of the peace, he “ shall be dealt with as a person held under a criminal complaint in the usual form,” sarch warrant being a sufficient foundation for the proceeding before a justice, the same as an ordinary complaint under oath. Such being the substance of the statutes, we conclude that the purpose of inquisitions of this character is merely to furnish the foundation for a criminal prosecution in case the death is shown to be felonious.
It is claimed that inquisitions by coroners were admissible in evidence at common law, and hence, are now admissible in jurisdictions where the common law rule has not been changed by statutes, and the following cases are cited in support of this contention: U. S. Life Ins. Co. v. Vocke, 129 Ill. 557 ; Pyle v. Pyle, 158 Ill. 289; Walther v. Mutual Life Ins. Co. of N. Y., 65 Cal. 417.
The English rule, however, grew out of the fact that the inquisition was a judicial proceeding, authorized by statute, and made the source of title of the king for lands escheating to the government; and hence, were analogous to proceedings in rem, but this reason is without force under our system of government. Moreover, under our constitution, as originally adopted, no part of the judicial power of the state could be vested in the coroner. It is true that this constitution was amended in 1885 so as to permit the legislature to create new courts, conferring upon that body a large discretion with reference to the jurisdiction that might be given to such courts, but no attempt has since been made to confer judicial power upon coroners in this state; hence, the inquest sought to be introduced in this case was extra judicially taken, and should have been excluded under the rule laid down by Prof. Greenleaf. 1 Greenleafs Evidence, sec. 556.
It is true that a contrary conclusion has been reached in the state of Illinois, under statutes quite similar to our own, *51but those eases were decided since the statutes were adopted here, and for this reason the rule does not prevail, that in adopting a statute of a sister state, we take it with the construction theretofore put upon it by the courts of that state. •For this reason, the Illinois decisions are persuasive merely, and not controlling.
The ease of Walther v. Mutual Life Ins. Co., 65 Cal. 417, is hardly an authority in favor of the inquisition in this case, as in that case the plaintiff in an action upon a life insurance policy himself introduced in evidence the record of the proceeding of a coroner’s jury. This record was introduced for the purpose of showing that the party had complied with the requirements of the policy as to the preliminary proofs of death, but it also showed the verdict of the coroner’s jury, which was, in effect, that the insured had committed suicide, and the court held that the whole admission must be taken together, and when so taken, were prima fade evidence of the facts stated therein, including the statement with reference to the suicide of the deceased. It does not necessarily follow, from the decision of the court, or anything said in that opinion or in the opinion in Insurance Company v. Newton, 22 Wall. 32, and upon which the California decision is based, that the inquisition would have been admitted in evidence to prove suicide if seasonable objection had been made thereto.
In case of death under suspicious circumstances, or resulting from accident, the rule permitting inquisitions to be used in evidence would result in a race and scramble to secure a favorable coroner’s verdict, that'would influence, and, perhaps, control in case suit should be instituted agaiust life insurance companies upon policies of insurance, and in cases of accidents occurring as the result of negligence on the part of corporations operating railways, street car lines, mining for coal or the precious metals, etc. Law writers, of late, have frequently animadverted upon the carelessness with which such inquests are frequently conducted, and to allow .inquisitions to be used in a suit between private parties upon *52a cause of action growing out of the death of the deceased, as in this case, would be to introduce an element of uncertainty into the practice which, we think, would be contrary to public policy, and pernicious in the extreme; and for these reasons we conclude, upon careful consideration, that the safer and better rule is to exclude such inquisitions. State v. Co. Com. of Cecil Co., 54 Md. 426 ; Goldschmidt et al. v. Mutual Life Ins. Co. of N. Y., 102 N. Y. 486.
The appellant introduced Dr. Eskridge as an expert witness, for the purpose, among other things, of proving by him the symptoms attending a case of poisoning by cyanide of potassium. Dr. Eskridge testified that he graduated from Jefferson Medical College, of Philadelphia, about nineteen years before, and that he has been regularly and constantly engaged in the practice of Iris profession since that time; that he was duly licensed to practice medicine under the laws of Colotado; that toxicology was a part of the medical instruction received at college, and that he had made this branch of his profession a special study for twelve or thirteen years; that he had been a lecturer and teacher in toxicology for four or five years; that he was familiar with all the authorities and had them at the time in his library; that while he had had no experience in treating a case of poisoning from cyanide of potassium he had, in his experience, treated many other cases extending over a large field; that he had had nearly one hundred cases of suicide or homicide from poisoning; that he had had, probably, eighteen cases of arsenical poisoning; some fifteen cases of opium poisoning; cases of poisoning by belladonna; by carbolic acid; one case of nitric acid poisoning; one case of ver atria de veri poisoning ; two cases of aconite poisoning, and one of bichloride of mercury, or corrosive sublimate, poisoning.
Notwithstanding the extended study and experience of Dr. Eskridge, and his admitted learning, the court refused to receive his testimony with reference to the effects of cyanide of potassium upon the human system, for the reason that he had had no actual experience with poisoning from cyanide *53of potassium. In this ruling we think the court was clearly in error. It is seldom that a witness is presented whose general competency, not only in the practice of medicine, but in toxicology, is so well established as was that of Dr. Eskridge upon the trial; and the court erred in allowing the fact that he had never attended a patient suffering from poisoning by cyanide of potassium to outweigh all other evidence of competency. New poisons are constantly being discovered fey scientists, and under the rule announced by the district court, all inquiry as to the result of such new poisons upon the human system from experts, would be excluded. In fact, under the rule announced expert evidence would be excluded in all except those cases in which some of the usual and well-known poisons were resorted to. "We think this rule would offer a premium to the ingenuity of criminals and others in the selection of rare and unusnal poisons to destroy human life. It is entirely too technical, and not supported by reason or authority. The evidence shows that cyanide of potassium acts almost instantaneously, and that if sufficient is administered, death follows immediately; hence, the chance of finding a physician qualified to testify under the rule announced by the district court is slight, indeed.
In some states it has been held that the decision of the trial court upon the competency of a witness to testify as an expert is conelnsive; but we think the contrary rule is supported by the weight of reason and authority. It has the sanction of the Supreme Court of the United States, and should be folloived in order that the practice in the state and national courts may be similar. In the case of Stillwell § Bierce Mfg. Co. v. Phelps, 130 U. S. 520, this rule is stated as follows: “ Whether a witness called to testify to any matter of opinion, has such qualifications and knowledge as to make his testimony admissible, is a preliminary question for the judge presiding at the trial; and his decision is conclusive unless clearly shown to be erroneous in matter of law.” In the case at bar we think it is clear that the district judge erred as to the law. The evidence of Dr. Esk*54ridge and experts similarly qualified should have been admitted.
We are of the opinion that the evidence properly admitted, and that which was offered and erroneously refused, was sufficient to entitle the defendant to have the defense of suicide submitted to the jury; and although such plea, to prevail, must be established by clear and satisfactory evidence, it may, nevertheless, be so established by circumstantial evidence. In this case we think it is clear that the court erred in directing a judgment for the plaintiff. The judgment will, therefore, be reversed, and the cause remanded.

Reversed.